Filed 1/21/16 P. v. Polito CA2/6
            NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not
certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been
certified for publication or ordered published for purposes of rule 8.1115.


         IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                               SECOND APPELLATE DISTRICT

                                             DIVISION SIX


THE PEOPLE,                                                                 2d Crim. No. B265331
                                                                          (Super. Ct. No.2014010577)
     Plaintiff and Respondent,                                                 (Ventura County)

v.

ANTHONY JOSEPH POLITO,

     Defendant and Appellant.



                   Anthony Joseph Polito appeals a judgment following his no contest
plea to possession of cocaine for sale, a felony. (Health & Saf. Code, § 11351.)
The trial court denied his motion to vacate his plea.
                   We appointed counsel to represent him on this appeal. After
examination of the record, his counsel filed an opening brief requesting the court
to make an independent review under People v. Wende (1979) 25 Cal.3d 436.
                   On October 27, 2015, we advised Polito that he had 30 days within
which to personally submit any contentions or issues that he wished us to
consider. No response has been received to this date. After examination of the
record, we are satisfied that Polito's attorney has fully complied with his
responsibilities and that no arguable issues exist. (People v. Wende, supra, 25
Cal.3d at pp. 441, 443.)
              The judgment is affirmed.
              NOT TO BE PUBLISHED.




                                              GILBERT, P. J.


We concur:



              YEGAN, J.



              PERREN, J.




                                          2
                           Patricia M. Murphy, Judge

                      Superior Court County of Ventura

                    ______________________________


            Richard B. Lennon, under appointment by the Court of Appeal, for
Defendant and Appellant.


            No appearance for Plaintiff and Respondent.




                                      3